Citation Nr: 1140041	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-21 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial rating for the Veteran's service-connected posttraumatic stress disorder (PTSD), rated as 30 percent disabling before August 27, 2002 and as 50 percent disabling since.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1966 to December 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO). 

This claim was previously before the Board in June 2010.  At that time, in addition to the issue above, the Board also considered whether the Veteran was entitled to an earlier effective date for the grant of service connection for PTSD.  The Board denied that claim, so it is no longer before the Board.  

The Board remanded the claim above to allow for additional development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  


FINDINGS OF FACT

1.  Prior to August 27, 2002, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not occupational and social impairment with reduced reliability and productivity.  

2.  Since August 27, 2002, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an increased, initial rating for PTSD prior to or since August 27, 2002 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has met its duty to notify for this claim.  Service connection for this issue was granted in a May 2006 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, post-service VA treatment records, post-service private medical treatment records, and records from the Social Security Administration.  The Veteran was afforded a VA compensation and pension examination.  

As noted above, the Board remanded the Veteran's claim in June 2010 for further development.  Specifically, the Board asked the RO/Appeals Management Center (AMC) to obtain updated VA treatment records, to obtain records of the Veteran's treatment from Fabio H. Lugo Gutierrez, MD, and to have the Veteran undergo a new VA examination.  

In reviewing the Veteran's claims file, it is clear that each directive has been accomplished.  Updated VA treatment records have been associated with the claims folder, as have records of the Veteran's treatment with Dr. Lugo.  The Veteran also underwent a new VA examination in July 2010.  As each of the directives has been accomplished, the Board finds substantial compliance with its June 2010 remand instructions.  See D'Aries v. Peake, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Entitlement to an Increased Initial Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

A recitation of the history of the Veteran's claim is instructive.  The Veteran first sought service connection for PTSD in August 1998.  The Veteran underwent a VA examination in October 1999.  The RO denied service connection for PTSD in a November 1999 rating decision.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in April 2000.  The Veteran filed a timely Substantive Appeal.  In an April 2006 decision, the Board determined that the Veteran did meet the criteria for service connection for PTSD and granted his claim for service connection.  In a May 2006 rating decision, the RO established service connection for the Veteran's PTSD, assigning a 30 percent disability rating for the period prior to August 22, 2002 and a 50 percent rating thereafter.  

In February 2007, the Veteran filed a Notice of Disagreement with both the effective date of his rating and with the disability ratings themselves.  The RO issued a Statement of the Case in May 2008.  The Veteran thereafter filed a timely Substantive Appeal.  In June 2010, the Board remanded the Veteran's claim for further development.  That development having been completed, the case has now returned to the Board.  

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  
A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

As with any claim for increase, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," which in any event, is the situation already here.  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

30 Percent Rating Prior to August 27, 2002

The Veteran's PTSD has been rated as 30 percent disabling prior to August 27, 2002.  For the reasons that follow, the Board finds than an increase for this period is not warranted.  

Again, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

Here, both the medical and lay evidence show that the Veteran suffers from many of the symptoms described by the 30 percent rating.  An October 1999 VA examination noted that the Veteran was suffering from depression and anxiety, as well as sleep impairment and nightmares.  Nonetheless, the Veteran was adequately dressed and groomed, and he was alert and oriented.  His speech was clear, his attention and concentration was good, and his affect was full.  His insight and judgment were considered fair, and he had good impulse control. 

Records of the Veteran's treatment with Dr. Lugo show him to be suffering from similar symptoms.  Dr. Lugo noted that the Veteran suffered from anxiety and insomnia, as well as questionable impulse control and judgment.  Despite that, the Veteran's speech was normal, his behavior was good, his appearance was adequate, and his attitude was appropriate.  

The Veteran's statements also show him to be suffering from symptoms highlighted in the 30 percent rating.  The Veteran complained of suffering from depression and anxiety in his October 1999 VA examination.  To Dr. Lugo, the Veteran stated that he was depressed, had sleeping problems, difficulty concentrating, and was forgetful.  In an August 2000 Decision Review Officer hearing, the Veteran stated that he cries when he hears helicopters.  

These symptoms have produced the occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks that is described by the 30 percent rating.  The Board notes that the Veteran has not been employed during the pendency of his appeal.  A review of earlier VA examinations shows that the Veteran left his previous job due to staffing changes, increasing back pain, and emotional problems (the Veteran is receiving social security benefits for his back pain and depression; his depression has consistently been found to be secondary to his back pain, a condition that is not service-connected).  There is no showing that during the appeals period, the Veteran's PTSD symptoms have affected his occupational outlook.  The Board further notes that the 30 percent rating contemplates that a claimant will, despite his symptoms, be functioning satisfactorily with routine behavior, self-care, and normal conversation.  Here, both the VA examiner and Dr. Lugo found the Veteran's behavior to be appropriate, his grooming and hygiene to be adequate, and his conversation normal.  

The Veteran's GAF scores also demonstrate the appropriateness of the 30 percent rating.  The examiner from the Veteran's October 1999 VA examination assigned a GAF score of 80, reflective of transient and expectable symptoms.  Earlier VA examinations from April 1997 and September 1997 that are outside the appeals period each record a GAF score of 70, reflective of mild symptoms (such as depressed mood and insomnia).  Though Dr. Lugo assigned the Veteran a GAF score of 51, this score is incongruent with the symptoms the Veteran suffered from.  A GAF score of 51-60 is reflective of moderate symptoms such as a flat affect and circumstantial speech, or moderate difficulty in social and occupational functioning.  Here, Dr. Lugo found the Veteran's affect to be motile (meaning spontaneous) and his speech to be normal.  Thus, the Board does not find that Dr. Lugo's GAF score of 51 approximates the Veteran's symptoms as well as the VA examiners.  

That being said, it is also clear that prior to August 27, 2002, the Veteran does not meet the criteria for an increased, 50 percent rating.  Such a rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The Veteran's symptoms during this period did not reach the level of severity as described by the 50 percent rating.  His affect and speech were normal.  He did not have difficulty in understanding complex commands.  His judgment and thinking were not impaired.  His speech was normal.  Though the Veteran complained of suffering from depression and anxiety, these symptoms are also included in the 30 percent rating; as the Veteran's symptomatology more closely aligns with that rating, the Board finds that the Veteran's symptomatology does not rise to the level of the 50 percent rating.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  During this period, the evidence shows that the Veteran suffered from depression, anxiety, and sleep impairment as a result of his PTSD; these symptoms are all contemplated under the applicable rating criteria.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that prior to August 27, 2002, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not occupational and social impairment with reduced reliability and productivity.  Accordingly, the Board finds that the criteria for a 50 percent rating prior to August 27, 2002 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, DC 9411.

50 Percent Rating Since August 27, 2002

Since August 27, 2002, the Veteran's PTSD has been rated as 50 percent disabling.  For the reasons that follow, the Board finds that an increased rating is not warranted.  

Under the General Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.  

Once again, both the medical and lay evidence show that the Veteran suffers from these symptoms.  During the appeals period, the Veteran has undergone two VA examinations.  At the first in May 2003, the Veteran was described as appropriately dressed with adequate hygiene.  The Veteran was cooperative, alert, and in contact with reality.  His thought process was logical and coherent, and he had no hallucinations or delusions.  His mood was irritable and anxious, and his affect was broad and appropriate.  His judgment was good but his insight was poor.  His recent, remote and immediate memory were intact.  

The Veteran underwent a second VA examination in July 2010.  In that examination, the examiner described the Veteran as clean and casually dressed, but noted that he needed cues from his wife to maintain his personal hygiene.  His speech was unremarkable, and his attitude was cooperative and attentive.  He did not suffer from hallucinations or delusions.  He had no inappropriate behavior, no obsessive or ritualistic behavior, and he did not have panic attacks.  The Veteran also had no homicidal or suicidal ideation.  His impulse control was good.  His remote and recent memory were normal, but his immediate memory was mildly impaired.  

His VA psychiatric treatment records also show him as suffering from such symptoms.  VA psychiatric notes from December 2006 through November 2008 consistently described the Veteran as depressed with a constricted affect.  Nonetheless, the Veteran maintained his hygiene and appearance, he was friendly and cooperative, and he suffered from no suicidal or homicidal ideation.  

VA psychiatric treatment records from March 2010 to May 2011 also showed that the Veteran's mood was anxious and his affect was constricted.  In May 2010, the Veteran was described as increasingly anxious and depressed after he ran out of his antidepressant medication.  In a September 2010 record, the Veteran reported hearing voices, yet denied other hallucinations or delusions; at no other point did the Veteran mention suffering from hallucinations or delusions.  His insight and judgment were described as fair.   

The Veteran has also submitted treatment reports from Dr. Lugo.  In an August 27, 2002 examination, Dr. Lugo noted that the Veteran was anxious yet cooperative.  His affect was restricted and his speech was adequate.  The Veteran denied suffering from hallucinations during his examination, but did state that he heard voices calling his name.  The Veteran denied suicidal plans, but did state that he occasionally had suicidal thoughts.  He denied homicidal ideation.  His remote memory was intact, but his recent and immediate memory were impaired.  His attention and concentration were similarly impaired.  His impulse control and judgment were also considered impaired.  Dr. Lugo noted that the Veteran's feelings of irritability, anger, depression, anxiety, frustration, helplessness and hopelessness were significant.  

Treatment reports from Dr. Lugo from October 2006 through August 2010 were also associated with the claims file, and these records show him to be suffering from similar symptoms as described above.  His appearance ranged from adequate to inadequate, though Dr. Lugo never explained what was inadequate about the Veteran's appearance.  His mood was consistently described as nervous and anxious, and his affect was consistently restrained.  In December 2008, Dr. Lugo noted that the Veteran was depressed due to the death of his mother.  Occasionally, Dr. Lugo noted that the Veteran's impulse and judgment were questionable; on separate occasions, Dr. Lugo described the Veteran's thoughts as vague.  Despite that, at each examination, the Veteran's behavior was good, and his attitude was appropriate.  The Veteran was consistently alert and oriented, and he had no suicidal or homicidal ideation.  More often than not, his impulse and judgment were described as adequate.  

The lay evidence also shows that the Veteran suffers from these symptoms.  In his May 2003 VA examination, the Veteran reported being irritable with anxiety and insomnia.  He also reported suffering from nightmares, but denied intrusive, distressing, or recurrent thoughts about his experiences in Vietnam.  In his July 2010 VA examination, the Veteran again reported suffering from nightmares and depression.  He stated that he argued with others, and had occasional suicidal ideas without plan or intent.  His VA treatment records also show that he complained of depression, poor sleep, irritability, and social isolation.  He mentioned these same symptoms to Dr. Lugo.  

It is also clear that these symptoms have resulted in the occupational and social impairment with reduced reliability and productivity as required for the 50 percent rating.  In his August 2002 examination, for instance, Dr. Lugo stated that the Veteran's symptoms impaired his ability to adequately adjust to new circumstances.  He further wrote that the Veteran's PTSD impaired his ability to adjust to normal social and occupational activities.  The Veteran's VA examinations and treatment reports also reflect occupational and social impairment with reduced reliability and productivity, noting that the Veteran was prone to arguing with his family.  In a May 2011 VA treatment record, however, the Veteran identified his daughters as the main reason that he continued to seek treatment for his PTSD, expressing a desire for improvement.  

The Veteran's GAF scores from this time period also support the 50 percent rating assigned.  Both his May 2003 and July 2010 VA examinations assigned the Veteran a GAF score of 60.  Again, a GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers); moderate symptoms and moderate difficulty in social and occupational functioning are consistent with the 50 percent rating's threshold of occupational and social impairment with reduced reliability and productivity.  

The Veteran was also assigned GAF scores in his VA treatment records from December 2006 through May 2011.  These scores range from a low of 55 to a high of 80.  His GAF was most frequently recorded as 60.  

In his August 2002 examination, Dr. Lugo assigned the Veteran a GAF score of 44.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Once again, however, the Board does not assign as much probative value to Dr. Lugo's GAF score.  As above, it is incongruent with the symptoms that he identified the Veteran as suffering from.  Further, the two VA examinations and the dozens of VA treatment records assign the Veteran much higher scores.  

That being said, the Veteran's symptomatology does not warrant the higher 70 percent rating.  Such a rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

The assembled evidence does not show that the Veteran has suffered from these symptoms.  Though the Veteran has had occasional thoughts about suicide, he has never had a plan or intent.  Further, with only a few exceptions, both the VA treatment records and Dr. Lugo have described the Veteran as lacking suicidal or homicidal ideation.  The Veteran has no obsessional rituals.  His speech has always been described as normal.  He does not suffer from panic attacks.  His impulse control has consistently been described as adequate, and though he is irritable, there is no evidence that he has reacted violently with others.  His spatial orientation has been intact.  His appearance and hygiene have consistently been described as adequate; when Dr. Lugo reported instances of the Veteran's appearance being inadequate, he did not describe how his appearance was lacking.  Finally, the Veteran remains married, and he spoke of his desire to seek treatment for the benefit of his daughters.  

In reaching this decision, the Board has also considered the three lay statements regarding his current symptomatology the Veteran submitted in July 2008.  In a July 2008 letter, the Veteran's wife stated that the Veteran has had problems with his neighbors.  She stated that the Veteran does not leave his house, that he gets bothered by noises, and that he does not visit family or friends.  In a July 2008 letter, the Veteran's neighbor stated that the Veteran had changes in moods.  She stated that the Veteran does not leave his home and that she has heard arguments from the Veteran's house.  In a July 2008 letter, the Veteran's daughter stated that life with her father has been hard.  She stated that he mistreats her and acts like an "ogre."  

The Board does not find these letters to be credible.  Though each of these letters were purportedly from different people, they all contained phrases that were the same.  Each letter also states that it was drafted the same day, and each letter was typed in the same font with the same formatting.  Accordingly, the Board does not find these statements to be credible and does not grant them any probative value.  

Indeed, even if they were considered credible, to the extent they are understandable, they do not describe the types or degree of symptoms or their effects that are not contemplated in the current evaluation; they emphasize the Veteran's difficulty in maintaining effective relationships, a criteria considered in a 50 percent evaluation.   

The Board has also considered that the Veteran was hospitalized in November 2009.  On November 18, he complained of increasing anxiety, hallucinations, and passive suicidal ideation.  He stated that he was depressed with low energy and suffered from crying spells.  He reported hearing voices telling him to kill himself; he also reported not being compliant with his psychiatric medication.  Upon initial evaluation, the Veteran was reported to have good grooming and hygiene, and he was cooperative with the examiner.  His speech was spontaneous, coherent, and fluent.  He was alert and oriented, but his mood was depressed and his affect restricted.  His thought process was coherent.  His recent and remote memory were preserved, he had fair concentration and attention, and his insight and judgment were fair.  He was diagnosed as suffering from major depressive disorder, severe, with psychotic features, as well as PTSD by history.  He was assigned a GAF of 25.  

By the time of his discharge on November 23, the Veteran stated that he was feeling better; he was smiling and interacting with others.  His mood and affect were euthymic and congruent.  He was then stable from his acute symptoms.  At discharge, he was alert and oriented to person, time, and place. He was logical, coherent and relevant.  He denied any suicidal or homicidal ideation or intentions, and denied any auditory or visual hallucinations.  His GAF at discharge was 60.  

Though the Veteran's symptoms during this hospitalization were more extreme than those described by the 50 percent rating, this isolated period does not warrant an increased rating.  The Board notes that his symptoms were described as acute; records from both before and after this hospitalization do not show him to suffer from such severe symptoms.  Further, the records are clear that the Veteran was not compliant with his medication before this hospitalization.  When the Veteran has been compliant with his medication, his symptoms have been less severe.  

As above, an extraschedular rating is not warranted.  The medical and lay evidence shows that the Veteran suffers from a flattened affect, impaired judgment, and disturbances of mood.  Each of these symptoms is already provided for in the applicable rating criteria, ending the Board's inquiry.  Thun, 22 Vet. App. at 115.

In summary, the Board finds that since August 27, 2002, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment, with deficiencies in most areas.  Thus, the Board concludes that the criteria for an increased, 70 percent rating since August 27, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, DC 9411.


ORDER

Entitlement to an increased initial rating for the Veteran's service-connected posttraumatic stress disorder (PTSD), is denied.  


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


